Citation Nr: 1123490	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-12 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral pes cavus, pes supinatus, calcaneal varus and metatarsus varus deformities. 

2.  Entitlement to service connection for plantar fasciitis.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from June 1986 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of November 2008.  

The issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence received since the June April 1992 rating decision denying service connection for bilateral pes cavus, pes supinatus, calcaneal varus and metatarsus varus deformities includes evidence which relates to an unestablished fact necessary to substantiate the claim, and triggers an examination.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for bilateral pes cavus, pes supinatus, calcaneal varus and metatarsus varus deformities.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

For the purpose of addressing whether new and material evidence has been received to reopen a claim for service connection for bilateral pes cavus, pes supinatus, calcaneal varus and metatarsus varus deformities, compliance with the VA's duties to assist and notify need not be discussed.  See U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010). 

Service connection for bilateral pes cavus, pes supinatus, calcaneal varus and metatarsus varus deformities was previously denied by the RO in an April 1992 rating decision.  The Veteran did not appeal that decision, and it is final.  38 U.S.C.A. § 7105 (West 2002).  However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In considering whether there is "new and material evidence," all evidence submitted since the last prior final decision must be considered.  Evans, supra.  

Evidence of record at the time of the April 1992 rating decision included service treatment records, which showed that the Veteran complained of painful feet in service.  On the separation examination in May 1990, he reported a history of bad cramps in both feet around the toes.  A VA examination in October 1991 resulted in diagnoses of bilateral pes cavus, pes supinatus, calcaneal varus and metatarsus varus deformities.  The RO denied service connection in April 1992 on the basis that the conditions were constitutional or developmental abnormalities and not acquired in service or aggravated beyond normal progress by service.  

Evidence received since then includes private treatment records dated in 2008 and 2010 showing treatment for foot conditions.  In particular, in February 2008, he was found to have "cavus foot type with plantar fasciitis."  This suggests the possibility that the Veteran's pes cavus may in fact be acquired and related to plantar fasciitis, rather than a congenital defect.  In this regard, under the VA rating schedule, contraction of the plantar fascia is a symptom included in the evaluation of acquired pes cavus.  See 38 C.F.R. § 4.71a, Code 5278 (2010).  This new evidence relates to an unestablished fact necessary to substantiate the claim, and presents a reasonable possibility of substantiating the claim.  At a minimum, the new evidence is sufficient to trigger an examination.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion).  In view of the foregoing, the claim for service connection for bilateral pes cavus, pes supinatus, calcaneal varus and metatarsus varus deformities is reopened with the submission of new and material evidence, and VA must review the claim in light of all the evidence, new and old.  38 C.F.R. § 3.156.  


ORDER

New and material evidence to reopen the claim for service connection for bilateral pes cavus, pes supinatus, calcaneal varus and metatarsus varus deformities has been received; to that extent only, the appeal is granted.







REMAND

Because the claim for service connection for bilateral pes cavus, pes supinatus, calcaneal varus and metatarsus varus deformities has been reopened with the submission of new and material evidence, additional assistance in developing evidence pertinent to the Veteran's claim must be provided.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Specifically, he must be provided a VA examination, with a nexus opinion, which includes a claims file review by the examiner.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In addition, particularly in view of the evidence suggesting a possible connection between pes cavus and plantar fasciitis, and another June 2008 record noting his in-service foot fracture (for which service connection is in effect), and stating that he had now developed plantar fasciitis, an examination concerning the plantar fasciitis issue must be obtained as well.  

Finally, an examination is also indicated for the claims for service connection for bilateral hearing loss and tinnitus.  In this regard, the Veteran is competent to state that he has a subjective decrease in hearing, as well as tinnitus, and he has never been afforded a VA examination to determine whether the conditions are present, or whether they are related to service.  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Also, for tinnitus, a veteran is competent to present evidence of continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

Accordingly, the case is REMANDED for the following action:

1.  Undertake all notification and development actions required by law for the reopened claim for service connection for bilateral pes cavus, pes supinatus, calcaneal varus and metatarsus varus deformities.  See 38 U.S.C.A. §§ 5102, 5103, and 5103A; 38 C.F.R. § 3.159.  

2.  The Veteran should be afforded a VA podiatry examination to determine whether any current foot disorders, specifically to include plantar fasciitis and bilateral pes cavus, pes supinatus, calcaneal varus and metatarsus varus deformities, are at least as likely as not (e.g., a 50 percent or greater probability) of service onset, or whether such conditions were at least as likely as not caused or aggravated by the Veteran's service-connected fracture of the left 4th and 5th toes, or otherwise related to the 1986 injury in which his left foot was run over.  If the examiner finds that bilateral pes cavus, pes supinatus, calcaneal varus and/or metatarsus varus deformities, if currently present, are congenital or developmental defects, the examiner should address whether it is at least as likely as not that there was a superimposed injury, or aggravation, during or due to service.

The examiner must review the claims file in conjunction with this examination and must provide a rationale for all opinions in a typewritten report.

3.  The Veteran should be afforded a VA audiological examination.  The examiner should conduct Maryland CNC and pure tone threshold testing.  If a bilateral hearing loss disability and tinnitus are diagnosed, the examiner must address whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such disorders are related to service, including noise exposure.  The examiner is reminded that the lay history provided by the Veteran is of great importance in making these determinations.  

The examiner must review the claims file in conjunction with this examination and must provide a rationale for all opinions in a typewritten report.

4.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the reopened claim for service connection for bilateral pes cavus, pes supinatus, calcaneal varus and metatarsus varus deformities, as well as the claims for service connection for plantar fasciitis, bilateral hearing loss, and tinnitus.  If any claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


